Broyles, C. J.
1. “Where A, knowing that B is guilty of a murder, assists B in concealing the crime and the body of the murdered person, A is not thereby guilty of ‘receiving, harboring, or'concealing’ the murderer, within the meaning of section 326 of the Penal Code of Í910.”
2. Under the above-stated ruling of the Supreme Court in these eases (the question being certified by this court), and the facts of the eases, the conviction of the accused was contrary to law and the evidence, and the court erred in overruling the motions for a new trial. For the full opinion of the Supreme Court see Heath v. State, and Washington v. State, 160 Ga. 678 (128 S. E. 913), decided July 14, 1925.

Judgment reversed.


Lulce and Bloodworth, JJ., concur.

Willingham, Wright & Covington, for plaintiffs in error.
E. 8. Taylor, solicitor-general, contra.